Title: From Benjamin Franklin to William Hodgson: Extract and Note, [14 January 1783]
From: Franklin, Benjamin
To: Hodgson, William


I.
[January 14, 1783]
It was in the Beginning of October that you inform’d me, the Prisoners would be immediately sent over hither to be exchang’d. There were then in the French Ports several American Vessels in which I could have sent them. I fear that I shall now be obliged to send a Vessel with them, which I must hire for that purpose. I therefore request you would procure for me a Passport with a Blank for the Captain and Vessel’s Name. Mr. Oswald will assist you in the Application if necessary. If the Vessels still here can take them I shall not make use of it; but methinks the Prisoners should be furnish’d with some kind of Protection to serve them till they get home.—
Extract of a Letter from B Franklin Esq to W. Hodgson Esqr. dated Passy Jan. 14 1783
 
II.
Jany. 14. 1783
I heartily wish it were in my Power, my dear Friend, to give you the Information you desire: But I am afraid of misleading you, being as much in the dark as you can possibly be.— The Moment I learn any thing that can be depended on, and may [be] of Use to you, it shall be sent you. But I hope you may obtain earlier Intelligence nearer home.—
